Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
2.	The request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for Continued Examination under 37 CFR 1.114, the fee set forth in 37 CFR 1.17(e) has been paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed 4/20/2021 has been entered.  An action on the RCE follows.

Summary of claims

 3.	Claims 1, 4-8, 11-15 are pending, 
	Claims 1, 8 and 15 are amended,
	Claims 2, 3, 9, 10 were previously cancelled,
	Claims 1, 8 and 15 are independent claims,
           Claims 1, 4-8, 11-15 are rejected.

Remarks
4.	Applicant’s arguments, see Remarks, filed on 4/20/2021, with respect to the rejection(s) of claim(s) 1, 4-8, 11-15 under 103 have been fully considered and are moot in view of new rejection ground(s).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


5.	Claims 1, 4-6, 8, 11-13, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Eyal Toledano et al (US Publication 20120173622 A1, hereinafter Toledano), and in view of Hyunkyoung Kim et al (US Publication 20200057596 A1, hereinafter Kim), and Stephen Lemay et al (US Publication 20150363066 A1, hereinafter Lemay).
As for independent claim 1, Toledano discloses: A screen casting method, applied to a terminal (Abstract, a system for allowing the sharing of content available on the screen of a first user’s mobile device with a second user, comprises a screen casting engine, suitable to capture the screen of a first mobile device operating as a streamer device, and to send it to other mobile devices or computers over wireless network), comprising: displaying a user interface of a first application on a screen of the terminal (Fig. 6, phone 60 is running YouTube (a first application) and casting to three other phones (61-63)); when a screen casting instruction with respect to the first application is received, casting the user interface of the first application on a screen of another terminal for display (Fig. 6, phone 60 is running YouTube and casting to three other phones (61-63));.  
Toledano discloses casting the user interface of a running application to another device for display, including showing a small floating window ([0104], PIP—Picture-in-Picture, while working locally the screen cast of the other devices is shown in a small window), however, Toledano does not clearly disclose switching the application to run in a background, and displaying the shrunk first application through the floating window, in an analogous art of sharing content among multiple devices, Kim discloses: and switching the first application to run in a background ([0009], switching the first application from a foreground state to a background state), displaying a homepage user interface (Figs. 14-15, screen 1401 and 1500 may be home screen, or wallpaper), shrinking the user interface of the first application and displaying the shrunk user interface of the first application through a floating window on the screen of the terminal, and displaying a real –time running screen of the first application in the floating window (Fig. 14, message application is running in background and displaying through a floating window; Fig. 15, video application is executed in the background state and displaying through a floating window 1505);
Toledano and Kim are in analogous art because they are in the same field of endeavor, sharing content among multiple devices. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Toledano using the teachings of Kim to expressly include switching the application in background state and displaying the real-time running application is a smaller floating window. The motivation is to allow user to view the running application content when the content is shared among multiple devices.
wherein when a distance between the floating window and an edge of the screen is less than a threshold value, the floating window is shrunk to the edge for display ([0064] and [0093], detecting the dragging gesture has reached within a predetermined (threshold) distance of an edge of the touch-sensitive display; [0100], displaying application in modified size in respond to detect the continuous movement is less than the threshold distance; [0315], shrinking the application);
Toledano and Kim and Lemay are in analogous art because they are in the same field of endeavor, managing application window in user interface. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Toledano and Kim using the teachings of Lemay to expressly include detecting an application window is within a predetermined distance from an edge of the screen.  This would provide Toledano-Kim’s method with enhanced capability of reducing the floating window’s size when the floating window is moved to close to the edge of the screen in order to improve user’s experience with picture-in-picture feature.

claims 2 -3       cancelled

As for dependent claim 4, Toledano-Kim discloses: when another operation instruction with respect to the terminal is received, executing the corresponding operation instruction, and still displaying the user interface of the first application in the floating window (Toledano: [0104], PIP—Picture-in-Picture, while working locally the screen cast of the other devices is shown in a small window; Kim: Fig. 14, message application is running in background and displaying through a floating window; Fig. 15, video application is executed in the background state and displaying through a floating window 1505).  

As for dependent claim 5, Toledano-Kim discloses: the screen casting instruction with respect to the first application is triggered by at least one of: displaying a first screen casting control in a status bar, and triggering the screen casting instruction with respect to the first application by the first screen casting control; displaying a second screen casting control in a notification bar, and triggering the screen casting instruction with respect to the first application by the second screen casting control; or displaying a floating control window, a small window screen casting control being displayed on the floating control window, and triggering the screen casting instruction with respect to the first application by the small window screen casting control (Toledano: [0075], controlling by opening a menu of options to select from; Kim: Fig. 14, screen casting control 1403; Fig. 15, screen casting control 1503).  

As for dependent claim 6, Toledano-Kim discloses: after receiving a drag operation on the floating window, changing a display state of the floating window according to the drag operation (Toledano: [0104], the small window can be moved around; .  

As per Claims 8, 11-13, they recite features that are substantially same as those features claimed by Claims 1, 4-6, thus the rationales for rejecting Claims 1, 4-6 are incorporated herein.

As per Claim 15, it recites features that are substantially same as those features claimed by Claim 1, thus the rationales for rejecting Claim 1 are incorporated herein.

6.	Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Toledano and Kim and Lemay as applied on independent claims 1 and 8, and further in view of Richard Reisman (US Publication 20030229900 A1, hereinafter Reisman)
As for dependent claim 7, Kim disclose disconnecting the external device on sharing content ([0257]) but does not clearly disclose cancelling the floating window and display the application in full screen, Reisman discloses: when a full screen display instruction with respect to the first application is received, cancelling the floating window, and displaying the user interface of the first application in full screen (Reisman: [0121], a video frame may revert to full screen and exclude other items from view).
Toledano and Kim and Reisman are in analogous art because they are in the same field of endeavor, casting content among multiple devices. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed 

As per Claim 14, it recites features that are substantially same as those features claimed by Claim 7, thus the rationales for rejecting Claim 7 are incorporated herein.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Lu whose telephone number is 571-270-1410 and fax number is 571-270-2410.  The examiner can normally be reached on Mon-Fri 7:30 am to 5:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 703-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Examiner, Art Unit 2171
-